Citation Nr: 0825856	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-37 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to April 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The 10 percent disability rating currently in effect is the 
maximum schedular rating for tinnitus, whether it is 
perceived in one ear or each ear; factors warranting an 
extraschedular rating are not shown.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability 
rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Regarding claims for a disability rating in excess of 10 
percent for tinnitus, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to this claim if resolution of this claim is based 
on statutory interpretation, rather than consideration of the 
factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  In this instance, the facts are not in dispute.  
Resolution of the appeal is dependent on interpretation of 
the regulations pertaining to the assignment of disability 
ratings for tinnitus.

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Legal Criteria and Analysis

Service connection for tinnitus was established in an October 
2002 rating decision.  At that time, the RO assigned a 10 
percent disability evaluation under 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6260 (2002).  The award was effective 
June 10, 1999.  

In February 2006, the veteran requested an increased 
evaluation for his service-connected tinnitus.  In March 
2006, the RO denied the veteran's request because under DC 
6260 there is no provision for assignment of a higher 
evaluation.  The veteran appealed that decision to the Board.

At the outset, the Board notes that service connection has 
been granted for tinnitus without specification as to whether 
it is bilateral tinnitus or tinnitus solely in the left ear.  
Nonetheless, regardless of whether service connection has 
been established bilaterally or for just one ear, the outcome 
of the claim is the same.  

DC 6260 was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2007).  As the veteran filed his claim 
in February 2006, the applicable regulation is the revised DC 
6260.  

The veteran has been assigned a 10 percent evaluation for 
tinnitus.  As the service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus, 
whether it be in one ear or both, by regulation and 
Diagnostic Code 6260, there is no legal basis upon which to 
award a higher disability rating for tinnitus, whether or not 
tinnitus is perceived in each ear.  Therefore, the veteran's 
claim for an evaluation in excess of 10 percent for his 
service-connected tinnitus must be denied.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


